Citation Nr: 0431038	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritic disorder, 
major joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
the veteran's claim of service connection for arthritic 
disorder, major joints, on the basis that new and material 
evidence had not been presented to reopen the claim.  The 
veteran perfected an appeal as to the claim.  


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of head trauma; the appellant was provided notice 
of the decision and of his appellate rights, but he did not 
file a notice of disagreement.
 
2.  Evidence added to the record since the December 1996 
rating decision that denied the appellant's claim of service 
connection for residuals of head trauma, was not previously 
submitted to VA decision makers, and is so significant that 
it must be considered in order to fairly decide the merits of 
the case with respect to that claim.

3.  The evidence shows that the veteran's arthritic disorder, 
major joints, is related to service.




CONCLUSIONS OF LAW

1.  The RO's unappealed December 1996 decision, which denied 
the veteran's claim of service connection for residuals of 
head trauma, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1992).

2.  Evidence received since the December 1996 rating decision 
is new and material; the claim of entitlement to service 
connection for residuals of head trauma, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's arthritic disorder, major joints, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).   Also, because this decision effects a grant-
reopening of the claim-of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a December 1996 rating decision, the RO denied service 
connection for arthritic condition, multiple joints, on the 
basis that the evidence did not show that the condition began 
or was aggravated during service; was manifested to a 
compensable degree within one year of service; was due to 
Agent Orange exposure; or was otherwise related to service.  
The veteran was notified of that decision and of his 
appellate rights.  

The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The veteran filed his application to reopen a claim for 
service connection for arthritis in June 2001. 

For applications to reopen filed before August 29, 2001, the 
definition of new and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the December 1996 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
 
Evidence submitted subsequent to the December 1996 rating 
decision includes statements from the veteran; VA and private 
medial records dated from 1984 to 2004, including a reports 
of an unrelated VA examination; Social Security 
Administration decision and report of psychiatric review; and 
published internet material.

As explained above, new and material evidence means evidence 
not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

As previously indicated, the veteran's claim for service 
connection for arthritis, major joints, was previously 
considered and denied by the RO in a December 1996 decision.  
That denial was essentially premised on the lack of any 
clinical evidence showing a nexus, or relationship, between 
the veteran's arthritis condition, and service.  

The additional records and documents submitted subsequent to 
the December 1996 rating decision are for the most part new 
since, with a few exceptions, they were not previously 
submitted.  Further, with the exception of the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the December 1996 rating 
decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether the veteran has an 
arthritis disorder of major joints resulting from disease or 
injury incurred in or aggravated by service.  

At the time of the December 1996 rating decision, the RO 
denied service connection for the claimed condition in part 
on the basis that the available evidence did not support the 
conclusion that the condition was associated with herbicide 
exposure; or was aggravated or caused by service; or was 
manifested to a compensable degree within one year of 
service.  The RO noted that VA outpatient treatment records 
showing diagnosis of spondyloarthritis, X-ray evidence of 
minimal degenerative disease lumbosacral spine, 
osteoarthritis, fibroma, rheumatoid arthritis, as early as 
1994, 24 years after service.

The records received since the December 1996 rating decision 
include clinical evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, that is, whether there is a nexus 
between the current arthritis condition and service.

Evidence submitted since December 1996 includes private 
treatment records beginning in 1984, which includes a 
diagnosis of gouty arthritis as early as in January 1984.  In 
the January 1984 treatment record, the report records that 
the veteran had had gout in the past.  Subsequent VA and 
private treatment records provides a picture of the current 
nature of the disease and its progress over the years from 
1984 to 2004, and thereby contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability.

Most significantly, in an August 2004 VA rheumatology clinic 
note, a physician (board certified in Rheumatology) who had 
treated the veteran since 1990 provided a material opinion on 
the matter of nexus.  In that note he opined that the 
veteran's symptoms started in 1970, and that it was more 
likely than not that this was the beginning of the veteran's 
rheumatoid arthritis.  

The evidence discussed above which was submitted after the 
December 1996 rating decision, is so significant with respect 
to the claims for service connection for arthritic disorder, 
major joints, that it must be considered in order to fairly 
decide the merits of the claim.  That evidence is therefore 
new and material. 

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for arthritic disorder, major joints, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

III.  Service Connection

A.  Factual Background

The evidence of record shows that following.  The veteran's 
DD Form 214 shows that his military specialty was light 
weapons infantryman, that he served almost 12 months of 
foreign service in Vietnam. 

Service medical records show that the veteran was seen twice 
in February 1970 for complaints of soreness in both shoulders 
since returning from Vietnam.  He reported that he had no 
history of trauma and that the condition was worse on the 
right than the left shoulder and was worse with wet cold 
weather.  The impression was history of shoulder pain, 
bilateral, right more than left.  X-ray examination of both 
shoulders at that time was negative.

During the March 1970 ETS (expiration of term of service) 
examination the veteran reported that he had had painful 
shoulder.  On examination, the evaluation of upper and lower 
extremities, spine and feet were all normal.

After the veteran left service in May 1970, in June 1970 he 
filed a claim for service connection for his shoulder 
condition, which he described as manifesting tightness and 
pain.  

The report of a VA examination in June 1970 shows that the 
veteran complained of pain in the shoulder with cold weather.  
X-ray examination then showed no intrinsic bone or joint 
pathology, and no abnormal soft tissue calcifications.  After 
physical examination, the diagnosis was tightness and 
shoulder pain.

Private medical records from the 1980's show that the veteran 
was diagnosed in 1984 with gouty arthritis.  In August 1988, 
test findings of RA test positive were recorded.  The report 
of hospitalization in October 1989 noted a history of gouty 
arthritis since 1994 and shows complaints of severe articular 
pains of the lower extremities.  That report contains an 
impression and discharge diagnosis of (1) rheumatoid 
arthritis and (2) gouty arthritis.  

Subsequent private medical records in the 1980's show 
continued treatment and diagnoses of rheumatoid arthritis and 
(2) gouty arthritis.   

Subsequent private medical records include a report of 
consultation in July 1992, showing the veteran was seen in 
evaluation of injuries sustained in a June 1991 automobile 
accident.  That report includes an impression of chronic 
arthritis of unknown type - symptomatically aggravated by 
this accident.

There are various private and VA medical records reflecting 
treatment in the 1990's through August 2004 for different 
medical conditions and disorders.  Recent treatment records 
in 2004 show that he was being treated for 
spondyloarthropathy involving multiple joints in the lower 
and upper extremities including the hands, and back.  

In an August 2004 VA rheumatology clinic note, a physician 
(board certified in Rheumatology) stated that he had treated 
the veteran since 1990.  In that note he stated that the 
veteran's symptoms started in 1970, and that it was more 
likely than not that this was the beginning of the veteran's 
rheumatoid arthritis. 
During a July 2004 Travel Board hearing before the 
undersigned, the veteran testified regarding his claimed 
arthritis disorder, major joints.  He testified that he first 
experienced problems while serving in Vietnam when he had to 
sleep on the ground.  He experienced stiffness from that and 
obtained medication from the medic but did not go on sick 
call.  He described subsequent symptoms in service and 
symptoms and treatment after service and presently.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In such instances, a grant 
of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." Id.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains sufficient 
competent evidence of  a current arthritis disability 
involving multiple joints.  The medical record contains 
medical evidence showing the most recent diagnosis of the 
veteran's arthritis condition is that of rheumatoid 
arthritis.  That diagnosis was shown in  the August 2004 
rheumatology clinic note written by a physician who is board 
certified in rheumatology, and who has been treating the 
veteran since 1990.  Private and VA medical records beginning 
in 1984 show numerous diagnoses of rheumatoid arthritis 
and/or gouty arthritis involving various joints.  

Because the record contains competent medical evidence of 
current rheumatoid arthritis and/or gouty arthritis involving 
various joints, with no evidence to the contrary, the Board 
concedes the presence of these disabilities.  Therefore, the 
issue of entitlement to service connection for the claimed 
arthritis disorder rests on the question of whether such 
disability was incurred in or aggravated by active military 
service, or in the case of arthritis, or was compensably 
disabling within a year thereafter. 

In this case, the August 2004 rheumatology clinic note 
written by a VA physician who is board certified in 
rheumatology, and who has been treating the veteran since 
1990, has provided an opinion on this issue.  That physician 
noted that the veteran's symptoms started in 1970, and that 
it is more likely than not that this was the beginning of his 
rheumatoid arthritis.  There are no contradictory opinions of 
record.  

After reviewing the record the Board finds that the evidence 
is at least in equipoise and as such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102.  Therefore, 
based on the foregoing, the Board concludes that the 
veteran's arthritis disorder, major joints, was incurred 
during his period of active duty.  Thus service connection 
for arthritis disorder, major joints is warranted.  


ORDER

Service connection for arthritis disorder, major joints, is 
granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



